Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The amendments to the claims filed to the claims on February 17th, 2022 have overcome the claim objections.

Response to Arguments
3.	Applicant's arguments filed February 17th, 2022 have been fully considered but they are not persuasive.
4.	In response to the Applicant’s arguments pertaining to “as described in the above-noted passages, teachings of ltakura provide a self-test, but fail to provide protection from an external noise.” The Examiner respectfully disagrees. The Applicant discloses that the structure used for noise suppression is applying constant potential to keep the p-n junctions reverse-biased (Specification ¶ 0125.) The moisture sensor device of Itakura shown in fig. 6 is a MOS transistor (¶ 0076.) It is known in the art that for MOS transistors to operate, the p-n junctions inherently have to be continuously reverse-biased. The fig below shows an example of p-n junctions that are reverse biased in order for a MOS device to operate. If the p-n junctions were forward-biased, the MOS device would not operate at all.


    PNG
    media_image1.png
    477
    746
    media_image1.png
    Greyscale


5.	In response to the Applicant’s arguments pertaining to “In view of the problem described above, the sensor portion is not modified to include the capacitor taught by Alimi. In other words, the above-noted features of amended claim 1, namely, "the detecting unit includes a capacitor for humidity detection, the capacitor for humidity detection including a lower electrode disposed over the semiconductor substrate, an upper electrode, and a moisture sensitive film disposed between the lower electrode and the upper electrode, and wherein the detecting unit is configured to be driven with an alternating current drive signal to output a signal in response to humidity," are a distinction over the asserted combination of references, i.e., Itakura and Alimi.” The Examiner respectfully disagrees. The amended claim 1 recites limitations not previously mentioned. As set forth in this Office Action, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]) comprising; a substrate (Fig. 1B, ¶ [0034]); a detecting unit (Fig. 1A, ¶ [0033]) disposed over the semiconductor substrate, the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]); and a noise suppressing layer disposed below the detecting unit and in the semiconductor substrate, or, disposed between the detecting unit and the semiconductor substrate. (Fig. 6, ¶ [0076]) wherein the detecting unit includes a capacitor (Fig. 1A, ¶ [0033]) for humidity detection (Fig. 3, ¶ [0048]), and wherein the detecting unit is configured to be driven with an alternating current drive signal (Fig. 3, ¶ [0050]) to output a signal in response to humidity. (Fig. 3, ¶ [0048].) Analogous art Alimi teaches, — the capacitor (Fig. 3, ¶ [0027]) for humidity detection including a lower electrode (Fig. 3, ¶ [0027]) disposed over the semiconductor substrate (Fig. 3, ¶ [0027]), an upper electrode (Fig. 3, ¶ [0027]), and a moisture sensitive film disposed between the lower electrode and the upper electrode, (Fig. 3, ¶ [0027].) It would be obvious for one skilled in the art  to combine Itakura and Alimi to teach the amended claim 1.
6.	In response to the Applicant’s arguments pertaining to “As described in the above-noted passage, the elements such as the sensor portion 100 may be separately provided, or all the elements may be integrally formed in the same substrate. However, the teachings of ltakura fail to disclose a specific chip structure of the elements.” The Examiner respectfully disagrees. In the broadest reasonable interpretation, integrally forming chips on the same substrate includes forming semiconductor chips on top of each other. One skilled in the art would be able to integrally form a structure of one chip on top of another.
7.	In response to the Applicant’s arguments pertaining to “In rejecting claim 3, the Office Action, at page 5, refers to FIG. 6 of Itakura to assert that Itakura teaches the p-n junction is reverse-biased with a voltage for proper operation of the device as known in the art. However, although FIG. 6 of Itakura shows that the n+, p, and n diffusion area, the p diffusion is not reversed-biased, for example. Itakura only discloses applying driving voltages to the electrodes in general (see, e.g., paragraph 0056 of Itakura). Therefore, the p-n junction is not reverse-biased with a voltage for proper operation of the device as known in the art.” The Examiner respectfully disagrees. As mentioned above, the moisture sensor device of Itakura shown in fig. 6 is a MOS transistor (¶ 0076.) It is known in the art that for MOS transistors to operate, p-n junctions have to be continuously reverse-biased. The fig below shows an example of p-n junctions that are reverse biased in order for a MOS device to operate. If the p-n junctions were forward-biased, the MOS device would not operate at all.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 9 – 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Itakura et al (US 2006/0186901 A1) (herein after Itakura.)

	Regarding Claim 9, Itakura teaches, the detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) a semiconductor substrate (Fig. 1B, ¶ [0034]: substrate 110): a detecting unit (Fig. 1A, ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate, the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)), a noise suppressing layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area is the noise suppressing layer) disposed below the detecting unit and in the semiconductor substrate, or, disposed between the detecting unit and the semiconductor substrate (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and in 110 (the substrate)); and comprising a second semiconductor chip including a drive circuit (Fig. 3, ¶ [0050]: driving voltage generating circuit) and a charge-voltage converting circuit (Fig. 3, ¶ [0047]: converter 310) the drive unit circuit being configured to drive the detecting circuit, and the charge-voltage converting circuit being configured to convert an electric charge carried by the detecting unit into a voltage (Fig. 3, ¶ [0050]; ¶ [0048]), wherein the semiconductor substrate, the detecting unit, and the noise suppressing layer are integrated as a first semiconductor chip (Fig. 1A, ¶ [0033]: sensor portion 100; Examiner interpretation: 100 is the first semiconductor chip), and wherein the first semiconductor chip is disposed over the second semiconductor chip. (¶ [0082]; Examiner interpretation: One skilled in the art would be able to dispose the first semiconductor chip over the second semiconductor chip.)

	Regarding Claim 10, Itakura teaches the limitations of claim 9, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 9, wherein the drive circuit is configured to apply an alternating current drive signal (Fig. 3, ¶ [0050]: carrier wave P1) to the detecting unit.

	Regarding Claim 11, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising: a first semiconductor chip including a semiconductor substrate and a detecting unit (Fig. 1A, ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate (Fig. 1B, ¶ [0034]: substrate 110), the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); a second semiconductor chip (Fig. 3, ¶ [0050]: signal processor 300; ¶ [0047]: converter 310) including a drive circuit (Fig. 3, ¶ [0050]: driving voltage generating circuit (not shown)) and a charge-voltage converting circuit (Fig. 3, ¶ [0047]: converter 310), the drive circuit being configured to drive the detecting circuit, and the charge-voltage converting circuit being configured to convert an electric charge carried by the detecting unit into a voltage (Fig. 3, ¶ [0050]; Fig. 3, ¶ [0048]); and a noise suppressing layer between the detecting unit and the second semiconductor chip (Fig. 6, ¶ [0076]; ¶ [0082]; Examiner interpretation: the n+, p, n diffusion area is the noise suppressing layer.  One skilled in the art would be able to dispose the noise suppressing layer between the detecting unit and the second semiconductor chip), wherein the first semiconductor chip is disposed over the second semiconductor chip. (¶ [0082]; Examiner interpretation: One skilled in the art would be able to dispose the first semiconductor chip over the second semiconductor chip.)

	Regarding Claim 12, Itakura teaches the limitations of claim 11, which this claim depends on. 
	Itakura further teaches, the detecting device according to claim 11, wherein the noise suppressing layer is disposed between the detecting unit and the semiconductor substrate. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and 110 (the substrate).)

	Regarding Claim 13, Itakura teaches the limitations of claim 11, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 11, wherein the noise suppressing layer is disposed below the detecting unit, in the semiconductor substrate. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is below 101 (the detecting unit) and in 110 (the substrate).)

	Regarding Claim 14, Itakura teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the noise suppressing layer is disposed below the detecting unit, in the semiconductor substrate, and wherein the noise suppressing layer includes a plurality of laminated semiconductor layers of which polarities are alternately inverted. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) have alternate polarities as known in the art.)

	Regarding Claim 15, Itakura teaches the limitations of claim 14, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 14, wherein a voltage is applied to each p-n junction formed between adjacent semiconductor layers from among the plurality of laminated semiconductor layers, so that each p-n junction is reverse-biased. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area and 110 p-type substrate junctions are reverse-biased with a voltage for proper operation of the device as known in the art.)

	Regarding Claim 16, Itakura teaches the limitations of claim 14, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 14, wherein the noise suppressing layer includes at least one diffusion layer formed in a surface layer of the semiconductor substrate, and wherein the diffusion layer is configured to serve as a resistor that produces heat, in response to a current flowing to the diffusion layer. (Fig. 1A, ¶ [0018]; Examiner interpretation: the heating element can be constructed in the semiconductor diffusion layer.)

	Regarding Claim 17, Itakura teaches the limitations of claim 11, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 11, wherein the noise suppressing layer is disposed below the detecting unit, in the semiconductor substrate, and wherein the noise suppressing layer includes a plurality of laminated semiconductor layers of which polarities are alternately inverted. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area are the alternate polarities.)

	Regarding Claim 18, Itakura teaches, a detecting device  (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising; a semiconductor substrate (Fig. 1B, ¶ [0034]: substrate 110); a detecting circuit (Fig. 1A, ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate, the detecting circuit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); and a noise suppressing layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area are the noise suppressing layer) disposed below the detecting circuit and in the semiconductor substrate, the noise suppressing layer including a plurality of diffusion layers adjoined in alternating polarities (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area are inherently alternating polarities), and the plurality of diffusion layers including a first diffusion layer (Fig. 6, ¶ [0076]; Examiner interpretation: the n diffusion area on top of substrate 110) having an opposite polarity to a polarity of the substrate, and a second diffusion layer (Fig. 6, ¶ [0076]; Examiner interpretation: the p diffusion area between the n+ diffusion area and the first p diffusion area) having an opposite polarity to the polarity of the first diffusion layer, wherein the first diffusion layer and the second diffusion layer form a p-n junction such that a reverse bias potential is constantly applied to the p-n junction. (Fig. 6, ¶ [0076]; Examiner interpretation: t for MOS transistors to operate, p-n junctions have to be inherently continuously reverse-biased.)

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 – 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Itakura et al (US 2006/0186901 A1) (herein after Itakura) as applied to claims 1 – 5 and 8 – 17 above, and further in view of Alimi et al (US 2009/0108852 A1) (herein after Alimi.)

	Regarding Claim 1, Itakura teaches, a detecting device (Fig. 1A, ¶ [0033]: a sensor portion 100) comprising; a semiconductor substrate (Fig. 1B, ¶ [0034]: substrate 110); a detecting unit (Fig. 1A, ¶ [0033]: sensor portion 100) disposed over the semiconductor substrate, the detecting unit being configured to output a signal in response to a physical property (Fig. 1A, ¶ [0033]; Examiner interpretation: 101 detects humidity (the physical property)); and a noise suppressing layer disposed below the detecting unit and in the semiconductor substrate, or, disposed between the detecting unit and the semiconductor substrate. (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area (the noise suppressing layer) is between 101 (the detecting unit) and in 110 (the substrate)) wherein the detecting unit includes a capacitor (Fig. 1A, ¶ [0033]: a detector 101) for humidity detection (Fig. 3, ¶ [0048]: the charge proportional to the capacitance value C1), —, and wherein the detecting unit is configured to be driven with an alternating current drive signal (Fig. 3, ¶ [0050]: carrier wave P1) to output a signal in response to humidity. (Fig. 3, ¶ [0048]: the charge proportional to the capacitance value C1.)
	Itakura fails to teach, the capacitor for humidity detection including a lower electrode disposed over the semiconductor substrate, an upper electrode, and a moisture sensitive film disposed between the lower electrode and the upper electrode —.
	In analogous art, Alimi teaches, — the capacitor (Fig. 3, ¶ [0027]: Porous platinum top plate 350, capacitor plates 340, 345) for humidity detection including a lower electrode (Fig. 3, ¶ [0027]: capacitor plates 340, 345; Examiner interpretation: 340 and 345 are the lower electrode) disposed over the semiconductor substrate (Fig. 3, ¶ [0027]: silicon substrate 310), an upper electrode (Fig. 3, ¶ [0027]: Porous platinum top plate 350), and a moisture sensitive film disposed between the lower electrode and the upper electrode, (Fig. 3, ¶ [0027]; Examiner interpretation: 350 is the upper electrode on top of 360 (the moisture sensitive film)) —.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Itakura by combining the capacitor taught by Itakura with the capacitor taught by Alimi et al for the benefit of detecting humidity in a fast and precise manner over a wide range of humidity. [Alimi et al: [0002]; [0003]; [0004].]

	Regarding Claim 2, Itakura in view of Alimi teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the noise suppressing layer is a diffusion layer that has an opposite polarity of the semiconductor substrate (Fig. 6, ¶ [0076]; Examiner interpretation: the n-type diffusion area has opposite polarity to 110 p-type substrate as known in the art.)

	Regarding Claim 3, Itakura in view of Alimi teaches the limitations of claim 2, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 2, wherein a constant potential is supplied to the noise suppressing layer such that a p-n junction formed between the noise suppressing layer and the semiconductor substrate is reverse-biased (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area and 110 p-type substrate junctions are reverse-biased with a voltage for proper operation of the device as known in the art.)

	Regarding Claim 4, Itakura in view of Alimi teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the noise suppressing layer is disposed between the detecting unit and the semiconductor substrate, and wherein the noise suppressing layer is a conductive layer formed of metal or polycrystal silicon (Fig. 6, ¶ [0076]; Examiner interpretation: the n+, p, n diffusion area is formed of silicon as known in the art.)
	Regarding Claim 7, Itakura in view of Alimi teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 1, wherein the detecting unit includes a reference capacitor including (Fig. 1A, reference capacitance portion 102): the lower electrode, a reference electrode disposed between the noise suppressing layer and the lower electrode (Fig. 1A, ¶ [0040]; ¶ [0081]; ¶ [0082]; Examiner interpretation: one skilled in the art would dispose the reference electrode disposed between the noise suppressing layer and the lower electrode), and an insulating film disposed between the reference electrode and the lower electrode. (Fig. 1A, ¶ [0040]; ¶ [0082]; Examiner interpretation: one skilled in the art would dispose the insulating film between the reference electrode and the lower electrode.)

	Regarding Claim 8, Itakura in view of Alimi teaches the limitations of claim 1, which this claim depends on.
	Itakura further teaches, the detecting device according to claim 5, wherein the moisture sensitive film is formed of polyimide. (Fig. 2A, ¶ [0042].)
reConclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TONDOKORO et al. (US 2013/0207673 A1) teaches, a detecting device comprising; a substrate; a detecting unit disposed over the semiconductor substrate (Fig. 3, ¶ [0028].)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868